DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 12/07/2021 have been entered.  Claims 1, 3-8, and 10-21 remain pending.
Roberson, U.S. Patent Publication 2017/0016317, hereinafter referred to as Roberson
Godager, U.S. Patent Publication 2012/0024050, hereinafter referred to as Godager 
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because a new reference is being included as it relates to the amended claim limitations.
Examiner notes that a new reference is being introduced below as it relates to the amended features, in particular relating to the use of signal amplitude, however, in the interest of compact prosecution, Examiner wishes to respond to specific arguments as they generally relate to the scope of the claims.
Regarding Claims 1, 8, and 14, the amended limitations of measuring the signal intensities via polling of casing side antennas do not include sufficient detail from the instant specification as it relates to what actions would and would not constitute an action of “polling”.  In the context of Godager in particular, the action of communication between two antennas to establish a link is seen as at least generic polling in the absence of a more explicit recitation.  A reading of the specification provides no evidence to indicate that a specific definition (either structurally or operational) must be importing into the claims to give meaning to the action of polling. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  As a result, to impart any specific requirement beyond data communication would constitute 
Additionally, as detailed below, Examiner notes that the claim does not provide any substantial limitation as to how the signal intensities and amplitude are used as part of the use of the antenna system.  As such, uses which facilitate the general operation may be seen as the calculation being “based on” or “using” the signal amplitude.  If a more specific use or structure for incorporating the amplitude it intended, such a recitation would be required so as to avoid an improperly narrow interpretation of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson (2017/0016317) in view of Godager (2012/0024050) and Chemali et al., U.S. Patent Publication 2016/0290124, hereinafter referred to as Chemali.
Regarding Claim 1, Roberson discloses an apparatus comprising:

A processing device connected to the casing side antenna (a processor associated with connected transceivers 118 for preparing signal generation, Paragraphs 0039, 0053), the processor configured to transmit position data to a surface of the formation (as the antenna are configured to form surface waves to communicate with the well surface location, Paragraph 0026).
While Roberson discloses the structures for the casing mounted antennae with associated processor controls as discussed above for sending and receiving communication, it does not expressly disclose the communication with a tubing side antenna and calculating position of the tubing side antenna based on signals intensities and amplitudes measured from the tubing antenna by the casing antenna.  
Additionally, Godager teaches the use of a wellbore casing string which includes a number of antenna/transceivers mounted to a casing string (11a-f) which are configured to communicate via  a plurality of signal intensities with an antenna on a tubing deployed tool string to poll the casing side antennas (sensor 95 and electromagnetic armature, EA, 92 are mounted on a tool string as seen in Figure 1/3 to communicate with the casing mounted transceivers, wherein polling may simply constitute establishing communication), wherein the positioning of the tubing antenna relative to the casing antenna can be determined based on a detection/measurement of signals intensities communicated between the tubing antenna activated to make contact with the casing transceivers (Paragraphs 0015, 0017, 0049).
Therefore, it would have been obvious for the system of Roberson to be modified to include a tubular deployed antenna which communicates with the casing antenna to determine a relative position of the tubing string antenna based on the signal communication between the two antenna elements.  Doing so would allow a user another means of interfacing with the downhole sensors in the casing 
Furthermore, while Roberson/Godager teaches the position measurement and calculation via the interaction between the casing antennas and the tubing antennas based on the signal intensities (in so far as the measured signals have some given intensity that is used as part of the position detection and calculation), it does not expressly disclose the use of signal amplitude as part of the calculation.  
Additionally, Chemali teaches the use of downhole antenna signal communication which uses signal amplitude as part of the signal processing operation (Paragraph 0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Roberson/Godager to utilize signal amplitude as part of a calculation operation as taught by Chemali.  Doing so allows a user to distinguish between desired signals and unwanted effects such as calibration errors in the equipment when processing antenna signals (Paragraph 0026).  Examiner notes that this is a broad interpretation, however, as the claim only recites generically “using the amplitude of the signal” as part of the calculation, it does not include any substantial manner in which the amplitude is to be used.
Regarding Claim 3, in view of the modifications made in relation to Claim 1, Roberson further discloses that each signal intensity of the plurality of signal intensities corresponds to one casing-side antenna of the plurality of casing side antennas (in the absence of a more specific structure or functional relationship, each antenna being associated with one specific signal intensity as a function of the tubing string antenna being deployed through the bore is essentially an implicit aspect of having multiple spaced apart antennae elements).
Claim 4, Roberson in view of Godager teaches the limitations presented in Claim 1 as previously discussed.  While Roberson discloses the generic structure for the casing mounted antennas, it does not disclose that they include a plurality of rectifiers for the plurality of antennas to produce a voltage indicative of each signal intensity received from the tubular mounted antenna.
Additionally, Godager teaches that its casing mounted antenna (generically reference as WSU 1) may include a rectifying bridge (31) which is designed to convert an electromagnetic field into a DC voltage/current to power the system (Paragraph 0056).
Therefore, it would have been obvious to modify the apparatus of Roberson to include the rectifier for the casing antenna as taught by Roberson.  Doing so merely continues the incorporation of the powering function seen as part of the modification made in relation to Claim 1.  As both Roberson and Godager teach the use of “wireless” powering for the casing system, such an inclusion would merely act to further facilitate the use of the tubular antenna in operating the casing sensors.  
Regarding Claim 6, in view of the modifications made in relation to Claim 1, Godager further teaches the use of the tubing antennas (as previously discussed), wherein the tubing antenna further includes a driver module coupled to the tubing antenna (as part of the connection between the EA element 92 at the cable adapter 96, Paragraphs 0046, 0049, 0053) and a transmission line (97) coupled between the driver module and the surface (Paragraphs 0046, 0055).  Examiner notes that in the absence of more explicit detail, the use of elements such as a modem for data and power transmission would constitute a generic driver module.  
Regarding Claim 21, in view of the modifications made in relation to Claim 1, Roberson discloses that the casing side antenna is positioned on an outside of the well casing (as seen in Figures 1/2, Paragraph 0023) , and Godager further teaches that the tubing side antenna is positioned on an outside of a tubing string and coaxially with an outer diameter of the tubing string (as seen in Figure 3, the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roberson (2017/0016317) in view of Godager (2012/0024050) and Chemali (2016/0290124) as applied to Claim 3, and in further view of Chau et al., U.S. Patent Publication 2014/0265619, hereinafter referred to as Chau.
Regarding Claim 5, Roberson in view of Godager/Chemali teaches the limitations presented in Claim 3 as previously discussed.  While Godager further teaches that the casing antenna processor would include a DC regulation system which measures/controls the current of the antenna/sensor system (Paragraphs 0054, 0056), it does not expressly include a resistor as part of such a system.
Additionally, Chau teaches the use of a wellbore system which includes communication antennas which use current measuring resistors as part of the power determination method (Paragraph 0028).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the power determination system taught by Roberson/Godager to include current measuring resistors as taught by Chau.  Doing so merely constitutes a standard mechanism for determining that a desired power is being supplied to an antenna and allow a user to correctly identify if the power is operating as desired (Paragraph 0028).
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Godager (2012/0024050) in view of Chemali (2016/0290124)
Regarding Claim 8, Godager discloses a method of sensing a relative position of a downhole tubing side antenna, the method comprising:
Measuring a plurality of signal intensities, by polling a plurality of casing side antennas (11a-f) to identify a tubing side antenna that activated to make contact with a casing side antenna (wherein polling may simply constitute establishing communication; Paragraphs 0015, 0017, 0049) for a signal 
Calculating a position of the tubing side antenna relative to the casing side antenna based on the plurality of signal intensities (as part of the communication between the casing and tubular antennas is used with the vertical adjustment/positioning of the EA system, such a process necessarily involves a generic calculation of their relative position for depth correlation (Paragraphs 0015, 0017, 0049); and
Transmitting the position to a surface of a formation (in so far as the communication line 97 is used to transmit collected data to the surface of the wellbore; Paragraphs 0045, 0046, 0055).
While Godager discloses the position measurement and calculation via the interaction between the casing antennas and the tubing antennas based on the signal intensities (in so far as the measured signals have some given intensity that is used as part of the position detection and calculation), it does not expressly disclose the use of signal amplitude as part of the calculation.  
Additionally, Chemali teaches the use of downhole antenna signal communication which uses signal amplitude as part of the signal processing operation (Paragraph 0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Roberson/Godager to utilize signal amplitude as part of a calculation operation as taught by Chemali.  Doing so allows a user to distinguish between desired signals and unwanted effects such as calibration errors in the equipment when processing antenna signals (Paragraph 0026).  Examiner notes that this is a broad interpretation, however, as the claim only recites generically “using the amplitude of the signal” as part of the calculation, it does not include any substantial manner in which the amplitude is to be used.
Claim 10, Godager further discloses that each signal intensity of the plurality of signal intensities corresponds to one casing-side antenna of the plurality of casing side antennas (in the absence of a more specific structure or functional relationship, each antenna being associated with one specific signal intensity as a function of the tubing string antenna being deployed through the bore is essentially an implicit aspect of having multiple spaced apart antennae elements).
Regarding Claims 11 and 12, Godager further discloses that each of the signal intensities is measured by determining a voltage at each casing side antenna using a rectifying bridge (31) for converting signals to a DC voltage/current (Paragraph 0056).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Godager (2012/0024050) in view of Roberson (2017/0016317) and Chemali (2016/0290124).
Regarding Claim 14, Godager discloses a system for sensing a relative position of a downhole tubing side antenna, the system comprising:
A plurality of casing side antennas (11a-f) mountable between a well casing and a formation (as seen in Figure 1, Paragraph 0041);
At least one tubing side antenna mountable in or on a tubing string (sensor 95 and electromagnetic armature, EA, 92 are mounted on a tool string as seen in Figure 1/3 to communicate with the casing mounted transceivers; Paragraphs 0015, 0017, 0049);
A driver module coupled to the tubing antenna (as part of the connection between the EA element 92 at the cable adapter 96, Paragraphs 0046, 0049, 0053) and a transmission line (97) coupled between the driver module and the surface (Paragraphs 0046, 0055; examiner notes that in the absence of more explicit detail, the use of elements such as a modem for data and power transmission would constitute a generic driver module);
A generic processing system to measure, by polling of casing side antennas to identify at least one tubing side antenna, a plurality of signal intensities for a signal received from a tubing side antenna 
Calculating a position of the tubing side antenna relative to the casing side antenna based on the plurality of signal intensities (as part of the communication between the casing and tubular antennas is used with the vertical adjustment/positioning of the EA system, such a process necessarily involves a generic calculation of their relative position for depth correlation (Paragraphs 0015, 0017, 0049); and 
Transmitting the position to a surface of a formation using the transmission line, at least one casing side antenna, and the driver module (in so far as the communication line 97 is used to transmit collected data to the surface of the wellbore, the data resulting from interaction between the antennas of the casing and the tubular string; Paragraphs 0045, 0046, 0055).
While Godager discloses the above structures, it does not expressly disclose that the casing string antennas include a processing device as the mechanism for the measuring, calculating and transmitting.
Additionally, Roberson teaches the use of casing antenna system (having examples includes elements 119a/b, Paragraph 0023), wherein the antennas include a processor associated with connected transceivers 118 for preparing signal generation, Paragraphs 0039, 0053), the processor configured to transmit collected data (the processor is configured to use the collected data from sensors and convey it used generated waves, Paragraph 0026, 0039).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the casing string antennas of Godager to include signal generating processors as taught by Roberson.  Doing so simply acts to facilitate the communication and data collection aspects of the transceiver/sensor system, a function shared with Godager (Paragraph 0039).  

Additionally, Chemali teaches the use of downhole antenna signal communication which uses signal amplitude as part of the signal processing operation (Paragraph 0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Roberson/Godager to utilize signal amplitude as part of a calculation operation as taught by Chemali.  Doing so allows a user to distinguish between desired signals and unwanted effects such as calibration errors in the equipment when processing antenna signals (Paragraph 0026).  Examiner notes that this is a broad interpretation, however, as the claim only recites generically “using the amplitude of the signal” as part of the calculation, it does not include any substantial manner in which the amplitude is to be used.
Regarding Claim 15, Godager further discloses that each casing side antenna includes a rectifier to produce a DC voltage/current indicative of a given signal intensity (Paragraph 0056).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Godager (2012/0024050) in view of Roberson (2017/0016317) and Chemali (2016/0290124) as applied to Claim 14, and in further view of Reed et al., U.S. Patent Publication 2005/0145416, hereinafter referred to as Reed.
Regarding Claims 16 and 17, Godager in view of Roberson/Chemali teaches the limitations presented in Claim 14 as previously discussed.  While Godager discloses the system comprising a rectifier as detailed above, it does not expressly disclose the use of a low-pass filter.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Godager to include a low pass filter and an ADC as taught by Reed.  Doing so merely constitutes the use of conventional equipment used for the processing of signals for detection and use with downhole processors connected to sensors and communication equipment (Paragraphs 0030, 0031).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Godager (2012/0024050) in view of Roberson (2017/0016317), Chemali (2016/0290124), and Reed (2005/0145416) as applied to Claim 16, and in further view of Esfahani et al., U.S. Patent 5,784,004, hereinafter referred to as Esfahani. 
Regarding Claim 18, Godager in view of Roberson/Chemali/Reed teaches the limitations presented in Claim 16 as previously discussed.  While Godager discloses the system comprising the casing antennas as detailed above, it does not expressly disclose the use of a common pulse width modulation (PWM) system for measuring signal intensity.
Additionally, Esfahani teaches the use of antenna communication systems for wellbores which includes a PWM (42; Col 8, Line 49 – Col 9, Line 14).
Therefore, it would have been obvious for one having ordinary skill at the time the invention was filed to modify the system to include a PWM system capable of measuring the signal intensity at each casing side antenna as taught by Esfahani.  Doing so merely constitutes a standard process for forming differential modulated outputs for a controller of an antenna system (Col 8, Line 49 – Col 9, Line 14; noting that in the absence of more explicit structure, it appears that a PWM with the express purpose of controlling signal intensity would include at least a generic intensity measurement capacity).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Godager (2012/0024050) in view of Roberson (2017/0016317) and Chemali (2016/0290124) as applied to Claim 14, and in further view of Chau 2014/0265619).
Regarding Claim 19, Godager in view of Roberson/Chemali teaches the limitations presented in Claim 14 as previously discussed.  While Godager further teaches that the casing antenna processor would include a DC regulation system which measures/controls the current of the antenna/sensor system (Paragraphs 0054, 0056), it does not expressly include a resistor as part of such a system.
Additionally, Chau teaches the use of a wellbore system which includes communication antennas which use current measuring resistors as part of the power determination method (Paragraph 0028).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the power determination system taught by Godager to include current measuring resistors as taught by Chau.  Doing so merely constitutes a standard mechanism for determining that a desired power is being supplied to an antenna and allow a user to correctly identify if the power is operating as desired (Paragraph 0028).
Allowable Subject Matter
Claims 7, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676